Gilkison, J.
This action is in all things similar to the action entitled Augusta B. Schisler v. Merchants Trust Co. of Muncie, Indiana, Executor of the Estate of Ira J. Wilson, deceased, et al., No. 28,677 in this court 228 Ind. 594, 94 N. E. 2d 665, except as to the name of the appellant and the amount of damages claimed. It was consolidated with the Schisler case for briefing and fox-argument in this court. For the reasons given in the decision in the Schisler case, the judgment of the Henry Circuit Court in this case is affirmed.
Note.—Reported in 94 N. E. 2d 672.